Case 1:19-cv-00715-LO-IDD Document 36-1 Filed 07/08/19 Page 1 of 1 PageID# 559




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                     Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.



        [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE MOTION TO
               EXTEND THE TEMPORARY RESTRAINING ORDER

        This Court, having considered the Ex Parte Motion by Plaintiff Juul Labs, Inc., to extend

the temporary restraining order and for good cause shown, it is hereby:

        ORDERED that the Motion shall be, and hereby is, granted; and it is further

        ORDERED that the temporary restraining order granted on June 7, 2019 and extended on

June 18, 2019, which is scheduled to expire on July 12, 2019, is extended in effect until July 26,

2019.



SO ORDERED THIS _____ day of __________, 2019.




                                                           _______________________________
                                                               United States Magistrate Judge
